DETAILED ACTION
Applicant’s Application filed on August 15, 2022 has been reviewed. 
Claims 1, 4, 13 and 20 are amended in the amendment.
Claims 1-20 have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 10, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (US 11,032,164 B1), hereinafter referred to as Rothschild, in view of Khalid (US 2019/0208007 A1).

With respect to claim 1, Rothschild teaches A method comprising: 
determining, by a device, latency budgets for particular ones of a plurality of microservices for an application associated with a user equipment (UE) device (determining available ECRs (edge computing resources) that provide optimal bandwidth, that provide the lowest latency [including latency budgets], that provide the most storage capacity to support compute-intensive application determining one or more optimal available edge computing resources for on-demand deployment of a set of microservices proximate to end users for reduced latency and improved application performance, col. 3, lines 2-10), wherein the plurality of microservices are deployed in a cloud computing center (the third-party resource 114 is part of a centralized network, where most or all of the processing or computing associated with provision of the third-party services 118 is performed at a central server; the third-party services 118 are comprised of a plurality of microservices 120a-n, col. 4, lines 6-16); 
determining, by the device, that a measured latency for a particular microservice, of the plurality of microservices, has satisfied a latency budget for the particular microservice by at least a latency budget threshold while the particular microservice is deployed in the cloud computing center (retrieving or obtaining ECR data, wherein the ECR data includes descriptive information about each ECR that a third party can evaluate for determining whether a particular ECR 112 satisfies conditions associated with performing a set of third-party microservices functionalities, col. 5, lines 55-66; various factors and attributes used to determine an ECR 112 such as guaranteed ECR performance metrics (e.g., latency, bandwidth), col. 9, lines 44-59); 
deploying, by the device, the particular microservice on  the EC network (providing offerings of available edge resources to third-party online services providers while simplifying the process of deploying service functionalities on a network edge based on demand, col. 1, lines 42-55; determining one or more available ECRs that the third-party can utilize for deploying one or more third-party microservices 120, col. 5, lines 6-22; an instance of a data or compute service can be offloaded and dynamically deployed at a strategic location at a network edge for reducing latency and improving application/service performance, col. 2, lines 20-34), based on determining that deploying the particular microservice on the EC network would reduce the measured latency for the particular microservice (filtering the listing based on the third party's needs/use case associated with running a particular set of microservices, wherein the list can be filtered to include ECRs 112 meeting the selected criteria as provide the lowest latency and optimal bandwidth, col. 8, lines 17-54); and 
sending, by the device, a recommendation to the UE device to use the particular microservice deployed at the Edge network (results are provided to the interface engine 224, which is configured to update the UI to include a listing of one or more available ECRs 112 that satisfy the third party's criteria, col. 9, lines 61-64; determination results can be provided responsive to a request for the determination results, a third-party user utilize a third-party computing device 222 [UE device] to select a combination of criteria for an ECR 112, wherein the list can be filtered to include ECRs 112 meeting the selected criteria, or the third-party criteria selections are communicated to the edge resource marketplace 116 where the query request is received and the criteria selections are used as parameters in a query for available ECRs 112 meeting the selected criteria, col. 11, lines 23-44).
	Rothschild does not explicitly teach
determining, by the device, that the measured latency for the particular microservice, of the plurality of microservices, has exceeded the latency budget for the particular microservice by at least a latency budget threshold while the particular microservice is deployed in the cloud computing center;
determining, by the device, that deploying the particular microservice on a Multi-Access Edge Computing (MEC) network associated with a based station servicing the UE device, would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice;
deploying, by the device, the particular microservice on the MEC network, based on determining thatdeploying the particular microservice on the MEC network would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice;
However, Khalid teaches 
determining, by the device, that the measured latency for the particular microservice, of the plurality of microservices, has exceeded the latency budget for the particular microservice by at least a latency budget threshold while the particular microservice is deployed in the cloud computing center (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015);
determining, by the device, that deploying the particular microservice on a Multi-Access Edge Computing (MEC) network associated with a based station servicing the UE device (the edge of network include a location at a base station or central office of a mobile wireless network at which edge computing device 104 (e.g., a mobile edge computing device) is implemented, para. 0025), would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015);
deploying, by the device, the particular microservice on the MEC network, based on determining thatdeploying the particular microservice on the MEC network would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015) in order to facilitate optimized performance of the application and/or improved user experience with the application as taught by Khalid (para. 0011);
Therefore, based on Rothschild in view of Khalid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Khalid to the method of Rothschild in order to facilitate optimized performance of the application and/or improved user experience with the application as taught by Khalid (para. 0011).

With respect to claim 2, Rothschild teaches The method of claim 1, further comprising: 
determining a computation requirement associated with the particular microservice (filtering the listing based on the third party's needs/use case associated with running a particular set of microservices, wherein the list can be filtered to include ECRs 112 meeting the selected criteria as provide the lowest latency and optimal bandwidth [computation requirement], col. 8, lines 17-54); and 
determining that the MEC network satisfies the computation requirement associated with the particular microservice before deploying the particular microservice in the MEC network (filtering the listing based on the third party's needs/use case associated with running a particular set of microservices, wherein the list can be filtered to include ECRs 112 meeting the selected criteria as provide the lowest latency and optimal bandwidth, col. 8, lines 17-54; providing offerings [before deploying] of available edge resources to third-party online services providers while simplifying the process of deploying service functionalities on a network edge based on demand, col. 1, lines 42-55; determining one or more available ECRs that the third-party can utilize for deploying one or more third-party microservices 120, col. 5, lines 6-22; an instance of a data or compute service can be offloaded and dynamically deployed at a strategic location at a network edge for reducing latency and improving application/service performance, col. 2, lines 20-34).

With respect to claim 4, Rothschild in view of Khalid teaches The method of claim 1 as described above, 
Further, Khalid teaches wherein determining that deploying the particular microservice on the MEC network would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice includes: 
determining a latency difference between a latency associated with the cloud computing center and a latency associated with the MEC network (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015); and 
determining that the latency difference is greater than an amount by which the latency budget for the particular microservice has been exceeded (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015), 
wherein deploying the particular microservice in the MEC network is further based on determining that the latency difference is greater than the amount by which the latency budget for the particular microservice has been exceeded (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015) in order to facilitate optimized performance of the application and/or improved user experience with the application as taught by Khalid (para. 0011).
Therefore, based on Rothschild in view of Khalid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Khalid to the method of Rothschild in order to facilitate optimized performance of the application and/or improved user experience with the application as taught by Khalid (para. 0011).

With respect to claim 10, Rothschild teaches The method of claim 1, further comprising: 
receiving a request from the UE device for a list of available microservices deployed in the MEC network (results are provided to the interface engine 224, which is configured to update the UI to include a listing of one or more available ECRs 112 that satisfy the third party's criteria, col. 9, lines 61-64; determination results can be provided responsive to a request for the determination results, a third-party user utilize a third-party computing device 222 [UE device] to select a combination of criteria for an ECR 112, wherein the list can be filtered to include ECRs 112 meeting the selected criteria, or the third-party criteria selections are communicated to the edge resource marketplace 116 where the query request is received and the criteria selections are used as parameters in a query for available ECRs 112 meeting the selected criteria, col. 11, lines 23-44); and 
providing the requested list of available microservices deployed in the MEC network to the UE device (results are provided to the interface engine 224, which is configured to update the UI to include a listing of one or more available ECRs 112 that satisfy the third party's criteria, col. 9, lines 61-64; determination results can be provided responsive to a request for the determination results, a third-party user utilize a third-party computing device 222 [UE device] to select a combination of criteria for an ECR 112, wherein the list can be filtered to include ECRs 112 meeting the selected criteria, or the third-party criteria selections are communicated to the edge resource marketplace 116 where the query request is received and the criteria selections are used as parameters in a query for available ECRs 112 meeting the selected criteria, col. 11, lines 23-44).

With respect to claim 13, Rothschild teaches A device (the computing device 600, col. 13, lines 14-30) comprising: 
a processor configured to execute instructions (processor, col 13, lines 14-30) to: 
determine latency budgets for particular ones of a plurality of microservices for an application associated with a user equipment (UE) device (determining available ECRs (edge computing resources) that provide optimal bandwidth, that provide the lowest latency [including latency budgets], that provide the most storage capacity to support compute-intensive application determining one or more optimal available edge computing resources for on-demand deployment of a set of microservices proximate to end users for reduced latency and improved application performance, col. 3, lines 2-10), wherein the plurality of microservices are deployed in a cloud computing center (the third-party resource 114 is part of a centralized network, where most or all of the processing or computing associated with provision of the third-party services 118 is performed at a central server; the third-party services 118 are comprised of a plurality of microservices 120a-n, col. 4, lines 6-16); 
determine that a measured latency for a particular microservice, of the plurality of microservices, has satisfied a latency budget for the particular microservice by at least a latency budget threshold while the particular microservice is deployed in the cloud computing center (retrieving or obtaining ECR data, wherein the ECR data includes descriptive information about each ECR that a third party can evaluate for determining whether a particular ECR 112 satisfies conditions associated with performing a set of third-party microservices functionalities, col. 5, lines 55-66; various factors and attributes used to determine an ECR 112 such as guaranteed ECR performance metrics (e.g., latency, bandwidth), col. 9, lines 44-59); 
deploy the particular microservice on  the EC network (providing offerings of available edge resources to third-party online services providers while simplifying the process of deploying service functionalities on a network edge based on demand, col. 1, lines 42-55; determining one or more available ECRs that the third-party can utilize for deploying one or more third-party microservices 120, col. 5, lines 6-22; an instance of a data or compute service can be offloaded and dynamically deployed at a strategic location at a network edge for reducing latency and improving application/service performance, col. 2, lines 20-34), based on determining that deploying the particular microservice on the EC network would reduce the measured latency for the particular microservice (filtering the listing based on the third party's needs/use case associated with running a particular set of microservices, wherein the list can be filtered to include ECRs 112 meeting the selected criteria as provide the lowest latency and optimal bandwidth, col. 8, lines 17-54); and 
send a recommendation to the UE device to use the particular microservice deployed at the Edge network (results are provided to the interface engine 224, which is configured to update the UI to include a listing of one or more available ECRs 112 that satisfy the third party's criteria, col. 9, lines 61-64; determination results can be provided responsive to a request for the determination results, a third-party user utilize a third-party computing device 222 [UE device] to select a combination of criteria for an ECR 112, wherein the list can be filtered to include ECRs 112 meeting the selected criteria, or the third-party criteria selections are communicated to the edge resource marketplace 116 where the query request is received and the criteria selections are used as parameters in a query for available ECRs 112 meeting the selected criteria, col. 11, lines 23-44).
Rothschild does not explicitly teach
determine that the measured latency for the particular microservice, of the plurality of microservices, has exceeded the latency budget for the particular microservice by at least a latency budget threshold while the particular microservice is deployed in the cloud computing center;
determine that deploying the particular microservice on a Multi-Access Edge Computing (MEC) network associated with a based station servicing the UE device, would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice;
deploy the particular microservice on the MEC network, based on determining thatdeploying the particular microservice on the MEC network would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice;
However, Khalid teaches 
determine that the measured latency for the particular microservice, of the plurality of microservices, has exceeded the latency budget for the particular microservice by at least a latency budget threshold while the particular microservice is deployed in the cloud computing center (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015);
determine that deploying the particular microservice on a Multi-Access Edge Computing (MEC) network associated with a based station servicing the UE device (the edge of network include a location at a base station or central office of a mobile wireless network at which edge computing device 104 (e.g., a mobile edge computing device) is implemented, para. 0025), would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015);
deploy the particular microservice on the MEC network, based on determining thatdeploying the particular microservice on the MEC network would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015) in order to facilitate optimized performance of the application and/or improved user experience with the application as taught by Khalid (para. 0011);
Therefore, based on Rothschild in view of Khalid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Khalid to the device of Rothschild in order to facilitate optimized performance of the application and/or improved user experience with the application as taught by Khalid (para. 0011).

With respect to claim 14, Rothschild teaches The device of claim 13, wherein the processor is further configured to: 
determine a computation requirement associated with the particular microservice (filtering the listing based on the third party's needs/use case associated with running a particular set of microservices, wherein the list can be filtered to include ECRs 112 meeting the selected criteria as provide the lowest latency and optimal bandwidth [computation requirement], col. 8, lines 17-54); and 
determine that the MEC network satisfies the computation requirement associated with the particular microservice before deploying the particular microservice in the MEC network (filtering the listing based on the third party's needs/use case associated with running a particular set of microservices, wherein the list can be filtered to include ECRs 112 meeting the selected criteria as provide the lowest latency and optimal bandwidth, col. 8, lines 17-54; providing offerings [before deploying] of available edge resources to third-party online services providers while simplifying the process of deploying service functionalities on a network edge based on demand, col. 1, lines 42-55; determining one or more available ECRs that the third-party can utilize for deploying one or more third-party microservices 120, col. 5, lines 6-22; an instance of a data or compute service can be offloaded and dynamically deployed at a strategic location at a network edge for reducing latency and improving application/service performance, col. 2, lines 20-34).

With respect to claim 19, Rothschild teaches The device of claim 13, wherein the processor is further configured to: 
receive a request from the UE device for a list of available microservices deployed in the MEC network (results are provided to the interface engine 224, which is configured to update the UI to include a listing of one or more available ECRs 112 that satisfy the third party's criteria, col. 9, lines 61-64; determination results can be provided responsive to a request for the determination results, a third-party user utilize a third-party computing device 222 [UE device] to select a combination of criteria for an ECR 112, wherein the list can be filtered to include ECRs 112 meeting the selected criteria, or the third-party criteria selections are communicated to the edge resource marketplace 116 where the query request is received and the criteria selections are used as parameters in a query for available ECRs 112 meeting the selected criteria, col. 11, lines 23-44); and 
provide the requested list of available microservices deployed in the MEC network to the UE device (results are provided to the interface engine 224, which is configured to update the UI to include a listing of one or more available ECRs 112 that satisfy the third party's criteria, col. 9, lines 61-64; determination results can be provided responsive to a request for the determination results, a third-party user utilize a third-party computing device 222 [UE device] to select a combination of criteria for an ECR 112, wherein the list can be filtered to include ECRs 112 meeting the selected criteria, or the third-party criteria selections are communicated to the edge resource marketplace 116 where the query request is received and the criteria selections are used as parameters in a query for available ECRs 112 meeting the selected criteria, col. 11, lines 23-44).

With respect to claim 20, Rothschild teaches A non-transitory computer-readable memory device storing instructions executable by a processor (Memory 602 may store the computer-executable instructions that, when executed by processor 604, col. 13, lines 31-35; fig. 6), the non-transitory computer-readable memory device comprising: 
one or more instructions to determine latency budgets for particular ones of a plurality of microservices for an application associated with a user equipment (UE) device (determining available ECRs (edge computing resources) that provide optimal bandwidth, that provide the lowest latency [including latency budgets], that provide the most storage capacity to support compute-intensive application determining one or more optimal available edge computing resources for on-demand deployment of a set of microservices proximate to end users for reduced latency and improved application performance, col. 3, lines 2-10), wherein the plurality of microservices are deployed in a cloud computing center (the third-party resource 114 is part of a centralized network, where most or all of the processing or computing associated with provision of the third-party services 118 is performed at a central server; the third-party services 118 are comprised of a plurality of microservices 120a-n, col. 4, lines 6-16); 
one or more instructions to determine that a measured latency for a particular microservice, of the plurality of microservices, has satisfied a latency budget for the particular microservice by at least a latency budget threshold while the particular microservice is deployed in the cloud computing center (retrieving or obtaining ECR data, wherein the ECR data includes descriptive information about each ECR that a third party can evaluate for determining whether a particular ECR 112 satisfies conditions associated with performing a set of third-party microservices functionalities, col. 5, lines 55-66; various factors and attributes used to determine an ECR 112 such as guaranteed ECR performance metrics (e.g., latency, bandwidth), col. 9, lines 44-59); 
one or more instructions to deploy the particular microservice on  the EC network (providing offerings of available edge resources to third-party online services providers while simplifying the process of deploying service functionalities on a network edge based on demand, col. 1, lines 42-55; determining one or more available ECRs that the third-party can utilize for deploying one or more third-party microservices 120, col. 5, lines 6-22; an instance of a data or compute service can be offloaded and dynamically deployed at a strategic location at a network edge for reducing latency and improving application/service performance, col. 2, lines 20-34), based on determining that deploying the particular microservice on the EC network would reduce the measured latency for the particular microservice (filtering the listing based on the third party's needs/use case associated with running a particular set of microservices, wherein the list can be filtered to include ECRs 112 meeting the selected criteria as provide the lowest latency and optimal bandwidth, col. 8, lines 17-54); and 
one or more instructions to send a recommendation to the UE device to use the particular microservice deployed at the Edge network (results are provided to the interface engine 224, which is configured to update the UI to include a listing of one or more available ECRs 112 that satisfy the third party's criteria, col. 9, lines 61-64; determination results can be provided responsive to a request for the determination results, a third-party user utilize a third-party computing device 222 [UE device] to select a combination of criteria for an ECR 112, wherein the list can be filtered to include ECRs 112 meeting the selected criteria, or the third-party criteria selections are communicated to the edge resource marketplace 116 where the query request is received and the criteria selections are used as parameters in a query for available ECRs 112 meeting the selected criteria, col. 11, lines 23-44).
Rothschild does not explicitly teach
one or more instruction to determine that the measured latency for the particular microservice, of the plurality of microservices, has exceeded the latency budget for the particular microservice by at least a latency budget threshold while the particular microservice is deployed in the cloud computing center;
one or more instruction to determine that deploying the particular microservice on a Multi-Access Edge Computing (MEC) network associated with a based station servicing the UE device, would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice;
one or more instruction to deploy the particular microservice on the MEC network, based on determining thatdeploying the particular microservice on the MEC network would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice;
However, Khalid teaches 
one or more instruction to determine that the measured latency for the particular microservice, of the plurality of microservices, has exceeded the latency budget for the particular microservice by at least a latency budget threshold while the particular microservice is deployed in the cloud computing center (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015);
one or more instruction to determine that deploying the particular microservice on a Multi-Access Edge Computing (MEC) network associated with a based station servicing the UE device (the edge of network include a location at a base station or central office of a mobile wireless network at which edge computing device 104 (e.g., a mobile edge computing device) is implemented, para. 0025), would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015);
one or more instruction to deploy the particular microservice on the MEC network, based on determining thatdeploying the particular microservice on the MEC network would reduce the measured latency for the particular microservice to be within the latency budget for the particular microservice (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015) in order to facilitate optimized performance of the application and/or improved user experience with the application as taught by Khalid (para. 0011);
Therefore, based on Rothschild in view of Khalid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Khalid to the memory device of Rothschild in order to facilitate optimized performance of the application and/or improved user experience with the application as taught by Khalid (para. 0011).

Claims 3, 5-6, 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (US 11,032,164 B1), hereinafter referred to as Rothschild, in view of Khalid (US 2019/0208007 A1), and further in view of Doshi et al. (US 2021/0014114 A1), hereinafter referred to as Doshi.

With respect to claim 3, Rothschild in view of Khalid teaches The method of claim 1 as described above, 
Rothschild in view of Khalid does not explicitly teach wherein determining that the measured latency for the particular microservice has exceeded the latency budget for the particular microservice by at least the latency budget threshold includes: 
measuring a network latency for the particular microservice; 
measuring a computation time for the particular microservice; and 
determining the measured latency for the particular microservice as a sum of the measured network latency and the measured computation time.
However, Doshi teaches wherein determining that the measured latency for the particular microservice has exceeded the latency budget for the particular microservice by at least the latency budget threshold includes: 
measuring a network latency for the particular microservice (measuring latency, resulting from network communication distance and processing time constraints [computation time], may range from less than a millisecond (ms) when among the endpoint layer 1000, under 5 ms at the edge devices layer 1010 (e.g., a “near edge” or “close edge” layer), to even between 10 to 40 ms when communicating with nodes at the network access layer 1020 (e.g., a “middle edge” layer). Beyond the edge cloud 910 are core network 1030 and cloud data center 1040 layers, each with increasing latency (e.g., between 50-60 ms at the core network layer 1030, to 100 or more ms at the cloud data center layer, both of which may be considered a “far edge” layer) para. 0136); 
measuring a computation time for the particular microservice (measuring latency, resulting from network communication distance and processing time constraints [computation time], may range from less than a millisecond (ms) when among the endpoint layer 1000, under 5 ms at the edge devices layer 1010 (e.g., a “near edge” or “close edge” layer), to even between 10 to 40 ms when communicating with nodes at the network access layer 1020 (e.g., a “middle edge” layer). Beyond the edge cloud 910 are core network 1030 and cloud data center 1040 layers, each with increasing latency (e.g., between 50-60 ms at the core network layer 1030, to 100 or more ms at the cloud data center layer, both of which may be considered a “far edge” layer) para. 0136); and 
determining the measured latency for the particular microservice as a sum of the measured network latency and the measured computation time (measuring latency, resulting from network communication distance and processing time constraints [computation time], may range from less than a millisecond (ms) when among the endpoint layer 1000, under 5 ms at the edge devices layer 1010 (e.g., a “near edge” or “close edge” layer), to even between 10 to 40 ms when communicating with nodes at the network access layer 1020 (e.g., a “middle edge” layer). Beyond the edge cloud 910 are core network 1030 and cloud data center 1040 layers, each with increasing latency (e.g., between 50-60 ms at the core network layer 1030, to 100 or more ms at the cloud data center layer, both of which may be considered a “far edge” layer) para. 0136) in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).
Therefore, based on Rothschild in view of Khalid, and further in view of Doshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Doshi to the method of Rothschild in view of Khalid in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).

With respect to claim 5, Rothschild in view of Khalid teaches The method of claim 1 as described above, 
Rothschild in view of Khalid does not explicitly teach further comprising: 
determining a data workflow between particular ones of the plurality of microservices; 
identifying one or more dependency microservices for the particular microservice, wherein the particular microservice depends on output from the one or more dependency microservices to perform a function; and 
deploying the one or more dependency microservices in the MEC network, in response to identifying the one or more dependency microservices.
However, Doshi teaches further comprising: 
determining a data workflow between particular ones of the plurality of microservices (workflows describe dependencies between workloads in order to deliver specific service level objectives and requirements to the end-to-end service, para. 0073); 
identifying one or more dependency microservices for the particular microservice, wherein the particular microservice depends on output from the one or more dependency microservices to perform a function (workflow services define dependencies and relationships between resources and systems, describe requirements on associated networks and storage, as well as describe transaction level requirements and associated contracts in order to assure the end-to-end service, para. 0073); and 
deploying the one or more dependency microservices in the MEC network, in response to identifying the one or more dependency microservices (providing for orchestration of multiple applications through the use of containers contained, deployable unit of software that provides code and needed dependencies in a multi-owner, multi-tenant environment, para. 0151) in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).
Therefore, based on Rothschild in view of Khalid, and further in view of Doshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Doshi to the method of Rothschild in view of Khalid in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).

With respect to claim 6, Rothschild in view of Khalid teaches The method of claim 1 as described above, 
Rothschild in view of Khalid does not explicitly teach further comprising: 
determining that another microservice, of the plurality of microservices, is associated with a security requirement; and 
deploying the other microservice in the MEC network, based on determining that the other microservice is associated with a security requirement.
However, Doshi teaches further comprising: 
determining that another microservice, of the plurality of microservices, is associated with a security requirement (determining the operating parameters includes deriving a subset of factors required for the operating parameters includes a level of security, a level of accuracy, dependencies of the edge platform on other microservices, a location of the dependencies within the edge environment, usage information of the edge platform, or service level agreement (SLA) attributes of the edge platform, para. 0041; providing for orchestration of multiple applications through the use of containers contained, deployable unit of software that provides code and needed dependencies in a multi-owner, multi-tenant environment, para. 0151); and 
deploying the other microservice in the MEC network, based on determining that the other microservice is associated with a security requirement (providing for orchestration of multiple applications through the use of containers contained, deployable unit of software that provides code and needed dependencies in a multi-owner, multi-tenant environment, para. 0151; determining the operating parameters includes deriving a subset of factors required for the operating parameters includes a level of security, a level of accuracy, dependencies of the edge platform on other microservices, a location of the dependencies within the edge environment, usage information of the edge platform, or service level agreement (SLA) attributes of the edge platform, para. 0041; “workload” refers to an application task that is specified as having various computational requirements, performance requirements, security requirements, para. 0050) in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).
Therefore, based on Rothschild in view of Khalid, and further in view of Doshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Doshi to the method of Rothschild in view of Khalid in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).

With respect to claim 11, Rothschild in view of Khalid teaches The method of claim 1 as described above, 
Rothschild in view of Khalid does not explicitly teach further comprising: 
determining that an available processing or network capacity associated with the MEC network is less than an available capacity threshold; and 
transferring the particular microservice to another MEC network, based on determining that the available processing or network capacity associated with the MEC network is less than the available capacity threshold.
However, Doshi teaches further comprising: 
determining that an available processing or network capacity associated with the MEC network is less than an available capacity threshold (the capability controller 204 can determine containers provisioned and/or executing at the edge platform 200. For example, the capability controller 204 can identify micro-services associated with containers provisioned at the edge platform 200 and/or resources allocated to containers at the edge platform 200, para. 0087; the orchestrator 202 selects the edge tier and edge platform placement with the optimal operating parameter percentage as the candidate edge tier and edge platform placement and implements the workload at the candidate edge tier and edge platform placement, in response to the operating parameter percentages for each of the candidate edge tier and edge platform placements not satisfying a threshold (e.g., less than 70%, less than 40%, etc.), para. 0108); and 
transferring the particular microservice to another MEC network, based on determining that the available processing or network capacity associated with the MEC network is less than the available capacity threshold (the capability controller 204 can determine the resource(s) 210 allocated to the edge platform 200, such as, hardware resources (e.g., compute, network, security, storage, etc., hardware resources), a load balancer, based on the capability data, from which edge computing workloads (e.g., registered workloads) can be executed, para. 0087) in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).
Therefore, based on Rothschild in view of Khalid, and further in view of Doshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Doshi to the method of Rothschild in view of Khalid in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).

With respect to claim 12, Rothschild teaches The method of claim 1, wherein the particular microservice is deployed in a container (ECRs 112 can be configured as containers 305 are illustrated, col. 5, lines 6-19), and 
Rothschild in view of Khalid does not explicitly teach wherein the container is associated with another container that includes a function to collect metrics information associated with the particular microservice.
However, Doshi teaches wherein the container is associated with another container that includes a function to collect metrics information associated with the particular microservice (the capability controller 204 can identify micro-services associated with containers provisioned at the edge platform 200 and/or resources allocated to containers at the edge platform 200, para. 0087; including container for collecting incoming telemetry, para. 0044) in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).
Therefore, based on Rothschild in view of Khalid, and further in view of Doshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Doshi to the method of Rothschild in view of Khalid in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).

With respect to claim 15, Rothschild in view of Khalid teaches The device of claim 13 as described above, 
Rothschild in view of Khalid does not explicitly teach wherein, when determining that a measured latency for a particular microservice has exceeded a latency budget for the particular microservice by at least a latency budget threshold, the processor is further configured to: 
measure a network latency for the particular microservice; 
measure a computation time for the particular microservice; and 
determine the measured latency for the particular microservice as a sum of the measured network latency and the measured computation time.
However, Doshi teaches wherein, when determining that a measured latency for a particular microservice has exceeded a latency budget for the particular microservice by at least a latency budget threshold, the processor is further configured to: 
measure a network latency for the particular microservice (measuring latency, resulting from network communication distance and processing time constraints [computation time], may range from less than a millisecond (ms) when among the endpoint layer 1000, under 5 ms at the edge devices layer 1010 (e.g., a “near edge” or “close edge” layer), to even between 10 to 40 ms when communicating with nodes at the network access layer 1020 (e.g., a “middle edge” layer). Beyond the edge cloud 910 are core network 1030 and cloud data center 1040 layers, each with increasing latency (e.g., between 50-60 ms at the core network layer 1030, to 100 or more ms at the cloud data center layer, both of which may be considered a “far edge” layer) para. 0136); 
measure a computation time for the particular microservice (measuring latency, resulting from network communication distance and processing time constraints [computation time], may range from less than a millisecond (ms) when among the endpoint layer 1000, under 5 ms at the edge devices layer 1010 (e.g., a “near edge” or “close edge” layer), to even between 10 to 40 ms when communicating with nodes at the network access layer 1020 (e.g., a “middle edge” layer). Beyond the edge cloud 910 are core network 1030 and cloud data center 1040 layers, each with increasing latency (e.g., between 50-60 ms at the core network layer 1030, to 100 or more ms at the cloud data center layer, both of which may be considered a “far edge” layer) para. 0136); and 
determine the measured latency for the particular microservice as a sum of the measured network latency and the measured computation time (measuring latency, resulting from network communication distance and processing time constraints [computation time], may range from less than a millisecond (ms) when among the endpoint layer 1000, under 5 ms at the edge devices layer 1010 (e.g., a “near edge” or “close edge” layer), to even between 10 to 40 ms when communicating with nodes at the network access layer 1020 (e.g., a “middle edge” layer). Beyond the edge cloud 910 are core network 1030 and cloud data center 1040 layers, each with increasing latency (e.g., between 50-60 ms at the core network layer 1030, to 100 or more ms at the cloud data center layer, both of which may be considered a “far edge” layer) para. 0136) in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).
Therefore, based on Rothschild in view of Khalid, and further in view of Doshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Doshi to the device of Rothschild in view of Khalid in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).

With respect to claim 16, Rothschild in view of Khalid teaches The device of claim 13 as described above, 
Rothschild in view of Khalid does not explicitly teach wherein the processor is further configured to: 
determine a data workflow between particular ones of the plurality of microservices; 
identify one or more dependency microservices for the particular microservice, wherein the particular microservice depends on output from the one or more dependency microservices to perform a function; and 
deploy the one or more dependency microservices in the MEC network, in response to identifying the one or more dependency microservices.
However, Doshi teaches wherein the processor is further configured to: 
determine a data workflow between particular ones of the plurality of microservices (workflows describe dependencies between workloads in order to deliver specific service level objectives and requirements to the end-to-end service, para. 0073); 
identify one or more dependency microservices for the particular microservice, wherein the particular microservice depends on output from the one or more dependency microservices to perform a function (workflow services define dependencies and relationships between resources and systems, describe requirements on associated networks and storage, as well as describe transaction level requirements and associated contracts in order to assure the end-to-end service, para. 0073); and 
deploy the one or more dependency microservices in the MEC network, in response to identifying the one or more dependency microservices (providing for orchestration of multiple applications through the use of containers contained, deployable unit of software that provides code and needed dependencies in a multi-owner, multi-tenant environment, para. 0151) in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).
Therefore, based on Rothschild in view of Khalid, and further in view of Doshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Doshi to the device of Rothschild in view of Khalid in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).

With respect to claim 17, Rothschild in view of Khalid teaches The device of claim 13 as described above, 
Rothschild in view of Khalid does not explicitly teach wherein the processor is further configured to: 
determine that another microservice, of the plurality of microservices, is associated with a security requirement; and 
deploy the other microservice in the MEC network, based on determining that the other microservice is associated with a security requirement.
However, Doshi teaches wherein the processor is further configured to: 
determine that another microservice, of the plurality of microservices, is associated with a security requirement (determining the operating parameters includes deriving a subset of factors required for the operating parameters includes a level of security, a level of accuracy, dependencies of the edge platform on other microservices, a location of the dependencies within the edge environment, usage information of the edge platform, or service level agreement (SLA) attributes of the edge platform, para. 0041; providing for orchestration of multiple applications through the use of containers contained, deployable unit of software that provides code and needed dependencies in a multi-owner, multi-tenant environment, para. 0151); and 
deploy the other microservice in the MEC network, based on determining that the other microservice is associated with a security requirement (providing for orchestration of multiple applications through the use of containers contained, deployable unit of software that provides code and needed dependencies in a multi-owner, multi-tenant environment, para. 0151; determining the operating parameters includes deriving a subset of factors required for the operating parameters includes a level of security, a level of accuracy, dependencies of the edge platform on other microservices, a location of the dependencies within the edge environment, usage information of the edge platform, or service level agreement (SLA) attributes of the edge platform, para. 0041; “workload” refers to an application task that is specified as having various computational requirements, performance requirements, security requirements, para. 0050) in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).
Therefore, based on Rothschild in view of Khalid, and further in view of Doshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Doshi to the device of Rothschild in view of Khalid in order to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with data privacy or security requirements as taught by Doshi (para. 0021).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (US 11,032,164 B1), hereinafter referred to as Rothschild, in view of Khalid (US 2019/0208007 A1), and further in view of Ye et al. (US 2019/0124496 A1), hereinafter referred to as Ye.

With respect to claim 7, Rothschild in view of Khalid teaches The method of claim 1 as described above, 
Rothschild in view of Khalid does not explicitly teach wherein the MEC network corresponds to a private MEC network.	However, Ye teaches wherein the MEC network corresponds to a private MEC network (the private MEC data center can support VNFs for functionalities of the MME, the SGW, and other network nodes. In some cases, a private MEC data center can also support VNFs for part of base station functionalities, e.g., some functionalities performed by a base band unit, para. 0030) in order to provide data transmission efficiency and low latency for traffic within the private network as taught by Ye (para. 0030).
Therefore, based on Rothschild in view of Khalid, and further in view of Ye, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ye to the method of Rothschild in view of Khalid in order to provide data transmission efficiency and low latency for traffic within the private network as taught by Ye (para. 0030).

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (US 11,032,164 B1), hereinafter referred to as Rothschild, in view of Khalid (US 2019/0208007 A1), and further in view of Merwaday et al. (US 2022/0038554 A1), hereinafter referred to as Merwaday.

With respect to claim 8, Rothschild teaches The method of claim 1, further comprising: 
receiving an indication from the UE device to use the deployed particular microservice for the application in the edge network (results are provided to the interface engine 224, which is configured to update the UI to include a listing of one or more available ECRs 112 that satisfy the third party's criteria, col. 9, lines 61-64; determination results can be provided responsive to a request for the determination results, wherein determination results can include a listing of recommended locations where additional resources (and types of resources) can be implemented for satisfying forecasted third-party ECR demands, col. 11, lines 23-44); and 
providing the particular microservice for the application to the edge network, in response to receiving the indication from the UE device to use the deployed particular microservice for the application in the edge network (enabling third parties to selectively deploy microservices on an edge network on-demand, col. 2, line 66 – col. 3, line 10; providing offerings of available edge resources to third-party online services providers while simplifying the process of deploying service functionalities on a network edge based on demand, col. 1, lines 42-55; determining one or more available ECRs that the third-party can utilize for deploying one or more third-party microservices 120, col. 5, lines 6-22; an instance of a data or compute service can be offloaded and dynamically deployed at a strategic location at a network edge for reducing latency and improving application/service performance, col. 2, lines 20-34).
Rothschild in view of Khalid does not explicitly teach routing protocol data units (PDU) to the MEC network,
However, Merwaday teaches routing protocol data units (PDU) to the MEC network (allowing that a MEC-in-NFV deployment can delegate certain orchestration, para. 0221; MEC service architecture 1800 includes the MEC service 1805, ME platform 1810 (corresponding to MEC platform 1832), and applications (Apps) 1 to N (where N is a number), para. 0222; each session correspond to a Protocol Data Unit (PDU) session or multi-access (MA) PDU session in association between a UE 117 and a DN that provides a PDU connectivity service, which is a service that provides for the exchange of PDUs between a UE 117 and a Data Network, para. 0222) in order to improve Quality of Experience (QoE) for applications as taught by Merwaday (para. 0223),
Therefore, based on Rothschild in view of Khalid, and further in view of Merwaday, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Merwaday to the method of Rothschild in view of Khalid in order to improve Quality of Experience (QoE) for applications as taught by Merwaday (para. 0223).

With respect to claim 9, Rothschild in view of Khalid, and further in view of Merwaday teaches The method of claim 8 as described above, 
Further, Khalid teaches further comprising: 
monitoring a latency associated with the deployed particular microservice in the MEC network (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015); and 
determining whether the monitored latency is lower than a latency associated with a deployment of the particular microservice in the cloud computing center (determining that current latencies between client device 106 and edge computing device 104 are below a defined threshold and, in response, offload performance of the task by requesting that the task be performed by speed layer 116 (e.g., by sending a task performance request to edge computing device 104); the defined threshold correspond to a latency to send the task to a resource; a task will be offloaded based on one or more predefined factors, para. 0048; individually executable tasks (e.g., as microservices and/or micro-kernels), para. 0043); receiving results of offloaded computing tasks when compared to conventional architectures in which a speed layer and a batch layer are implemented together in a cloud server data center, para. 0011; providing latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106, para. 0015) in order to facilitate optimized performance of the application and/or improved user experience with the application as taught by Khalid (para. 0011);
Therefore, based on Rothschild in view of Khalid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Khalid to the method of Rothschild in order to facilitate optimized performance of the application and/or improved user experience with the application as taught by Khalid (para. 0011).

With respect to claim 18, Rothschild teaches The device of claim 13, wherein the processor is further configured to: 
receive an indication from the UE device to use the deployed particular microservice for the application in the edge network (results are provided to the interface engine 224, which is configured to update the UI to include a listing of one or more available ECRs 112 that satisfy the third party's criteria, col. 9, lines 61-64; determination results can be provided responsive to a request for the determination results, wherein determination results can include a listing of recommended locations where additional resources (and types of resources) can be implemented for satisfying forecasted third-party ECR demands, col. 11, lines 23-44); and 
provide the particular microservice for the application to the edge network, in response to receiving the indication from the UE device to use the deployed particular microservice for the application in the edge network (enabling third parties to selectively deploy microservices on an edge network on-demand, col. 2, line 66 – col. 3, line 10; providing offerings of available edge resources to third-party online services providers while simplifying the process of deploying service functionalities on a network edge based on demand, col. 1, lines 42-55; determining one or more available ECRs that the third-party can utilize for deploying one or more third-party microservices 120, col. 5, lines 6-22; an instance of a data or compute service can be offloaded and dynamically deployed at a strategic location at a network edge for reducing latency and improving application/service performance, col. 2, lines 20-34).
Rothschild in view of Khalid does not explicitly teach route protocol data units (PDU) to the MEC network,
However, Merwaday teaches route protocol data units (PDU) to the MEC network (allowing that a MEC-in-NFV deployment can delegate certain orchestration, para. 0221; MEC service architecture 1800 includes the MEC service 1805, ME platform 1810 (corresponding to MEC platform 1832), and applications (Apps) 1 to N (where N is a number), para. 0222; each session correspond to a Protocol Data Unit (PDU) session or multi-access (MA) PDU session in association between a UE 117 and a DN that provides a PDU connectivity service, which is a service that provides for the exchange of PDUs between a UE 117 and a Data Network, para. 0222) in order to improve Quality of Experience (QoE) for applications as taught by Merwaday (para. 0223),
Therefore, based on Rothschild in view of Khalid, and further in view of Merwaday, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Merwaday to the device of Rothschild in view of Khalid in order to improve Quality of Experience (QoE) for applications as taught by Merwaday (para. 0223).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
November 19, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447